Citation Nr: 9910721	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  96-23 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by night sweats, including as a result of exposure 
to Agent Orange.

2.  Entitlement to service connection for hair loss, 
including as a result of exposure to Agent Orange.

3.  Entitlement to service connection for multiple skin 
disorders, including as a result of exposure to Agent Orange.

4.  Entitlement to service connection for body/joint pain, 
including as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the above-noted claims.

The RO also found that claims of entitlement to service 
connection for major depression and dysthymia were not well 
grounded and granted entitlement to service connection for 
post traumatic stress disorder (PTSD), evaluated as 30 
percent disabling, in March 1995.  In an April 1997 rating 
decision, entitlement to service connection for major 
depression and dysthymia was granted and the veteran was 
awarded a 100 percent disability rating for his service-
connected PTSD.  The RO's action was a full grant of the 
benefits sought, and that there is no longer an outstanding 
issue of fact or law pertaining to these claims.  See 
Grantham v. Brown, 114 F.3d 1156 (1997).

In April 1998, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1998).  

The claims of entitlement to service connection for skin 
disorder and a disability manifested by body/joint pain are 
the subject of the remand herein.

On April 7, 1998, the veteran's Social Security 
Administration (SSA) records were associated with the claims 
file, subsequent to the issuance of the most recent 
supplemental statement of the case.  The RO has not 
considered this evidence as it pertains to the veteran's 
claims for service connection for a disability manifested by 
night sweats and hair loss; however, because this evidence is 
duplicative of that already of record and considered by the 
RO and/or not relevant to these particular claims, a remand 
is not required.  38 C.F.R. §§ 19.31, 19.37 (1998).


FINDINGS OF FACT

1.  No medical evidence has been presented or secured showing 
a current disability manifested by night sweats.

2.  Hair loss is not among the diseases listed in 38 C.F.R. 
§ 3.309(e).

3.  No medical evidence has been presented or secured to 
render plausible a claim that any current disability 
manifested by hair loss is the result of a disease or injury 
incurred in service, including exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The claim for service connection for a disability 
manifested by night sweats, including as a result of exposure 
to Agent Orange, is not well grounded, and there is no 
statutory duty to assist the veteran in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection hair loss, including as 
a result of exposure to Agent Orange, is not well grounded, 
and there is no statutory duty to assist the veteran in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served in the Republic of Vietnam during the 
Vietnam War.  He was awarded the Purple Heart.  Available 
service medical records disclose no complaints or findings of 
hair loss or night sweats.  On separation examination in 
January 1968, the veteran specifically denied any soaking 
sweats (night sweats).  Physical examination was normal.

The post-service medical evidence consists of VA records 
dated from 1976 to 1997, including outpatient treatment 
records and reports of examination and hospitalization.  The 
majority of these records pertain to treatment of the 
veteran's service-connected PTSD.

The veteran underwent VA Agent Orange examination in 
September 1993.  He complained of sweating at night.  
Physical examination was normal. 

On VA mental disorders examination in December 1993, the 
veteran stated that he awakened "full of sweat."  

In December 1994, an examiner indicated that the veteran's 
alopecia of both axilla had improved.  It was further noted 
that the hair had grown back on both axilla in January 1995.

The veteran testified at a personal hearing at the RO in 
December 1996, but the hearing transcript was lost.  
Therefore, he was afforded another hearing in December 1997.  
He complained of constant night sweats that began during 
active service.  He further complained of loss of hair around 
his groin, as well as on his scalp.  He felt that it was not 
natural male baldness because everyone else in his family had 
hair.  He indicated that no doctor had told him that his hair 
loss was related to active service.  He reportedly started 
going bald at age 25.  

The veteran also testified at a video conference hearing 
before the Board in April 1998.  He complained of hair loss 
around his groin, which did not start until after his 
separation from service.  He also complained of hair loss on 
the top of his scalp.  His hair reportedly stared falling out 
after his separation from service at the age of 23.  He 
further complained of night sweats every other night that 
started during service.  He stated that he had direct 
exposure to chemicals during service, and felt that these 
conditions were related to exposure to Agent Orange.  


II.  Legal analysis

A.  General

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

In addition, the law provides a presumption of service 
connection for certain diseases, including chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), which become manifest after separation from 
service for veterans who served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1998).  The presumption 
is a rebuttable one.  38 C.F.R. § 3.307(d) (1998).  The 
Secretary of Veterans Affairs, under the authority granted by 
the Agent Orange Act of 1991, has determined that a 
presumption of service connection based on exposure to 
herbicides, such as Agent Orange, used in the Republic of 
Vietnam during the Vietnam era is not warranted for 
conditions for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
Notice, 61 Fed. Reg. 41,442 (1996). 

In this case, the veteran served in the Republic of Vietnam 
during the Vietnam era.  Therefore, if any of the diseases 
listed in 38 C.F.R. § 3.309(e) become manifest after 
separation from service, subject to certain periods of time 
for certain diseases, the veteran is presumed to have been 
exposed to an herbicide agent and the disease may be 
service-connected provided "that the rebuttable presumption 
provisions of § 3.307(d) were also satisfied."  38 C.F.R. 
§§ 3.307(a)(6)(i), (ii), (iii), (d), 3.309(e) (1998).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  

Whether a disease is the result of exposure to certain 
herbicide agents is a medical matter, and therefore 
"competent medical evidence to the effect that the claim is 
'plausible' or 'possible' is required" to establish a well-
grounded claim for service connection for a disorder as 
secondary to exposure to Agent Orange, unless it is one of 
the presumptive conditions.  See Grottveit, 5 Vet. App. at 
93.

For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim is presumed.  See Robinette v. Brown, 8 Vet. App. 69, 
75 (1995).  In this regard, the Court has stated, with regard 
to combat veterans, that "[b]y providing that 'lay or other 
evidence' that meets the requirements of section 1154(b) 
shall be accepted as 'sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by . . . service', section 1154(b) relaxes the 
evidentiary requirements for adjudication of certain 
combat-related VA-disability-compensation claims -- both as 
to the evidence that a claimant must submit in order to make 
such a claim well grounded and as to the evidence necessary 
in order to establish service connection of a disease or 
injury."  Caluza, 7 Vet. App. at 507; 38 U.S.C.A. § 1154(b) 
(West 1991); see also Jenson v. Brown, 19 F.3d 1413, 1417 
(Fed.Cir. 1994).  With regard to establishing service 
connection for a disability on the merits (as opposed to 
establishing a well-grounded claim for service connection for 
a disability), the evidentiary burden is relaxed for a combat 
veteran so that the combat veteran's lay testimony regarding 
the occurrence of claimed injuries or events experienced in 
combat must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence is required whereas corroborative evidence is 
required to support a non-combat veteran's lay assertions.  
See, e.g., 38 C.F.R. § 3.304(f) (1998) (requiring credible 
supporting evidence that the claimed inservice stressor 
actually occurred in establishing service connection for 
post-traumatic stress disorder).

In this case, the evidence -- specifically the veteran's DD 
Form 214 -- reflects that he "engaged in combat with the 
enemy" in Vietnam because he was awarded the Purple Heart.  
38 C.F.R. § 3.304(f) (1998).  Accordingly, the Board will 
consider the special provisions afforded combat veterans by 
section 1154(b) in rendering its decisions on the claims for 
service connection in this case. 


B.  Night sweats and hair loss

No medical evidence has been presented or secured in this 
case to render plausible a claim the veteran currently has a 
disability manifested by night sweats.  The existence of a 
current disability is an element common to all claims for 
service connection, regardless of the theory of legal 
entitlement on which the claim is based.  The fact that the 
veteran has complained of night sweats is not dispositive.  
There was no evidence of any such disability in the medical 
records.  Although acceptable lay evidence may constitute 
competent evidence when it comes to describing symptoms or 
manifestations of a disease, a veteran's statements as to 
symptomatology, without medical evidence of an underlying 
impairment capable of causing the symptoms alleged, generally 
cannot constitute plausible evidence of the existence of a 
current disability for VA service connection purposes.  
Compare Espiritu v. Derwinski, 1 Vet. App. 492, 494 (1992), 
and Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  In 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court 
noted that, "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. . . .  In the 
absence of proof of a present disability there can be no 
valid claim."  Thus, the veteran's claim is not well grounded 
in the absence of medical evidence showing a current 
disability manifested by night sweats.

Although the veteran has also complained of hair loss of the 
groin and scalp and has been diagnosed as having alopecia of 
the axilla, he has neither offered nor identified any 
competent evidence that this hair loss is due to any 
underlying disability or that it results in disability.  
Rather, it appears to be a cosmetic alteration of his 
appearance.  As noted above, absent proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Assuming, without deciding, that the veteran's hair loss is a 
disability, alopecia of the axilla was diagnosed many years 
after service in 1994.  The service medical records are 
negative for any complaints or findings of hair loss and the 
veteran has reported no hair loss, including of the axilla, 
during active service.  There is also no medical evidence of 
record of a nexus between any current hair loss and active 
service.  Medical expertise is required to relate a present 
disability etiologically to the veteran's active service.  
However, there are no medical opinions contained in any of 
the veteran's post-service medical records relating any 
current hair loss disability to any inservice finding or 
event.  The veteran is not competent to ascribe any current 
disability to active service.  Espiritu v. Derwinski, 2 Vet 
App 492 (1992).  Moreover, hair loss is not among the 
diseases listed in section 3.309(e), and therefore, a 
presumption of service connection for a disability based on 
Agent Orange exposure cannot attach.

Because no medical evidence has been presented or secured to 
render plausible a claim that any hair loss disability, 
including the alopecia of the axilla diagnosed in 1994, had 
its onset in service or is the result of, or related to, any 
disease contracted or injury sustained in active military 
service, including Agent Orange exposure, the Board concludes 
that this claim is, likewise, not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In determining that the above-noted claims are not well 
grounded, the Board has considered 38 U.S.C.A. § 1154(b).  
However, this law does not obviate the current disability and 
medical nexus requirements for setting forth a well-grounded 
claim.  See Arms v. West, NO. 96-1214 (U.S. Vet. App. Feb. 
11, 1999).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claims for service connection for a disability 
manifested by night sweats and hair loss.  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for a disability manifested by night 
sweats is denied.

Having found the claim not well grounded, entitlement to 
service connection for hair loss is denied.


REMAND

Skin disorders and body/joint pain

The veteran's service medical records appear to be 
incomplete.  He testified that he underwent surgery during 
active service aboard the U.S.S. Repose in 1967 for removal 
of a skin lesion from his penis.  He was also treated at a 
field hospital for this condition.  This was reportedly 
documented in his service medical records, which he carried 
back to the United States (Fort Knox, Kentucky).  The veteran 
has stated that he observed that these records were put onto 
microfilm.

The veteran further reported that he experienced joint pain 
during active service and that he broke his right hand while 
in Europe in 1965 while stationed in Munich, Germany.  He 
also had numerous bruises and cuts and knee problems after 
hitting his knees.  He was reportedly treated in field 
hospitals for this condition(s) as well.  

In light of the foregoing, additional efforts to obtain the 
veteran's service medical records, as well as his service 
personnel records, are warranted.  An additional VA 
examination(s) in order to identify the etiology of any 
current skin and body/joint disorders would also be 
beneficial.

Therefore, this case is REMANDED for the following:

1.  Contact the National Personnel Records 
Center (NPRC) or any other indicated 
agency request copies of the veteran's 
complete service medical and service 
personnel records, to include clinical 
records and any records on microfiche.  
Request that the NPRC or any other 
indicated agency search all applicable 
secondary sources for documentation of any 
relevant treatment that the veteran may 
have received, including for skin 
disorders (including surgery for removal 
of a skin lesion from his penis) and 
body/joint pain (including a broken right 
hand).  

2.  Request that the veteran provide a 
list of those who have treated him for 
skin disorders or disorders manifested by 
body/joint pain since 1997 and obtain all 
records of any treatment reported by the 
veteran that are not already in the claims 
file.  The Board is particularly 
interested in any treatment received at 
the New Orleans, Louisiana, VAMC.  With 
respect to the VAMC, all records 
maintained are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.

If any requests for private treatment 
records are not successful, tell the 
veteran and his representative so that the 
veteran will have an opportunity to obtain 
and submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claim.  38 C.F.R. 
§  3.159(c).

3.  Afford the veteran a comprehensive VA 
medical examination(s) in order to determine 
the exact nature and etiology of any current 
skin disorders and disorders manifested by 
body/joint pain.  The claims folder and a 
copy of this remand are to be made available 
to the examiner prior to the examination, and 
the examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
tests deemed necessary by the examiner are to 
be performed.  

The examiner should render diagnoses of all 
current skin disorders and disorders 
manifested by body/joint pain found to be 
present and based on the medical 
documentation on file should indicate the 
etiology thereof.

The examiner(s) must provide a 
comprehensive report(s) including complete 
rationales for all opinions and 
conclusions reached, citing the objective 
medical findings leading to the examiner's 
conclusion.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the condition(s) at issue, such 
testing or examination is to be 
accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report(s). 
If the requested examination(s) does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report(s) 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claims, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result 
of this remand, including the VA 
examination(s).  If the decision with respect 
to the claims remains adverse to the veteran, 
he and his representative should be furnished 
a supplemental statement of the case and with 
a reasonable period of time within which to 
respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument on remand.  Quarles 
v. Derwinski, 3 Vet. App. 129 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

